Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.    
Election/Restrictions
3.	Claims 26-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) and MPEP § 821.03 as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/19/2022.
Response to Amendment
4.	Applicant’s amendments filed 7/19/2022 to the specification and claims are
accepted and entered. In this amendment, claims 1-3, 5, 8-9, 20, and 23-24 have been amended and claims 11-18, 21-22, and 26-33 have been canceled. In response, the specification and Duplicate objections, and 112 rejection are withdrawn.  
Response to Argument
5.	Applicant’s arguments filed on 7/19/2022 to the prior art have been fully considered but they are moot in view of new ground of rejection by the amendments. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Izikson discloses the new features as demonstrated more fully below:
	(1). Applicant’s arguments regarding claims 1-2, 9, and 23 (p. 11-14) that Izikson discloses an optical assembly 1026 that uses a camera 1052 to capture an image of the wafer 1024 (paragraph 72 and FIG. 10). In Izikson, the frame grabber 1054 converts the signals from the camera 1052 into a form usable by the computer 1028 (paragraph 72). The frame grabber 1054 of Izikson is not equivalent to the "second measuring apparatus" of claim 1 because the frame grabber 1054 itself does not perform any measurement of the wafer 1024, rather it is an integral part of the detection branch of the optical assembly 1026. Izikson's frame grabber 1054 mere grabs images from the output signals of the camera 1052.


	The Examiner respectfully disagrees. Izikson discloses in [0073] that the grabber 1054 is a part of the computer 1028 and part of the camera 1052. The grabber 1054, during target acquisition to place the target in focus and to position the target as closes as possible to the center of the field of view of the metrology tool, and captures and stores correctly positioned of target image. It is apparent the grabber 1054 has the functions of the computer 1028 and camera 1052. 
	In addition, the specification discloses in page 9, “A second apparatus according to the invention avoids measuring an aerial image”. Thus, the grabber 1054 considered “a second measurement apparatus”.

	(2) Applicant’s argument regarding claim 4 that Izikson discloses the use of a scanning electronic microscope for imaging overlay patterns (paragraph 15). However, Izikson does not disclose or suggest a transformation model has been trained using a multiplicity of first training data recorded by the scanning electronic microscope and second training data corresponding to the first training data and associated with
the second measuring apparatus

	The Examiner respectfully disagrees. Claim 4 recites “wherein the first measuring apparatus comprises at least one element from the group: a scanning particle microscope, a scanning probe microscope, and an interferometer, and/or wherein the optical measuring tool comprises an AIMS™ tool, a WLCD tool and/or a PROVE® tool.
	As stated in the previous Office action, Izikson anticipates claim 4 as disclosed in [0080], the overlay measurement tool (metrology tools) “first measurement apparatus”, where single or multiple images used to capture images of the target. 
            Claim Objections

6.   	Claims 2 and 23 are objected to because of the following informalities:
In claim 2, missing the “and” before the last “wherein” paragraph.
In claim 23, “… measurements of an element of photolithography process” and “the one or more elements of the photolithograph process” should be consistent. If the claim previously recites “a singular”, then it is improper to use “a plural” after.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.  	Claims 1-10, 19-20, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The recitation in claim 1 at step b. “transform the first data into second, non-measured data, in which the second, non-measured data simulate measurement data of a measurement of the element with a second measuring apparatus” is in definite. The specification in page 8 discloses “The first data used for training purposes may comprise simulated data of the first measuring apparatus and the corresponding second data may comprise simulated data of the second measuring apparatus.”  Thus, the second data is not the same as “a second, non-measured data” and “a second, non-measured data” is not simulated from the first data.
Examiner note: Please see claim 3 that a second training data can be EITHER data measured by a second measuring apparatus OR a simulated data. Therefore, claim 1 should be clarified “a second non-measured data” is a measured data OR a simulated data?
	b.   Further, in claim 1 at step c, “second training data corresponding to the first training data and the second training data are associated with the second measuring apparatus” is indefinite. As stated in a. above, a second training data is not the same as “a second, non-measured data” which is not used for training. 
	c.  Claims 2, 9 and 23 are rejected for the same reason as stated in a. and b.
	d.  The recitation in claims 6-7, “the second data” lacks explicit antecedent basis. It is unclear whether it refers to “second, non-measured data” OR “second training data?
	f.  In claim 24, “the apparatus of claim 23, comprising a photolithography processing tool” lacks explicit antecedent basis. It is unclear whether “a photolithography processing tool” refers to “the photolithography process using an optical measuring tool” as recited in claim 23?
Dependent claims are rejected for the same reason as respective parent claim. 
Examiner note:  Please rephrase the claims clearly and concisely. Specifically, “a second data”/ “second training data” vs. “second, non-measured data”, and second measuring apparatus. Using a simple and short sentence to describe what it is, and using “wherein” clause to clarify what it does. Long paragraph makes confusing and indefinite.      
           Due to number of 35 USC 112 second paragraph, the claims have been treated on their merit as the best understood by the Examiner.
AIA  Statement - 35 USC § 102 & 103  
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
 Claim Rejections - 35 USC § 102 
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 

11.	Claims 1-10, 19, and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Izikson (US 2009/0063378 – of record).
As per Claim 1, Izikson teaches an apparatus for analyzing an element of a photolithography process, comprising: 
a. a first measuring apparatus (Fig 10, optical assembly 1026) for recording first data of the element (optical assembly 1026 captures images of “overlay target” 1022 “first data”, pars 0068, 0070); and 
b. a computer system (Fig 10, computer 1028) comprising a transformation model (Fig 8, neural network 832, par 0067), configured to transform the first data into second, non-measured data in which the second, non-measured data simulate measurement data of a measurement of the element with a second measuring apparatus (Fig 10, frame grabber 1054 considered “second measuring apparatus” transforms the recorded image into electrical signals “second non-measured data” considered “simulation of measurement data”, pars 0072-0073); wherein the second measuring apparatus comprises at least one element from the group: a scanning particle microscope and/or an optical measuring tool (camera 1052/CCD, par 0073); 
c. wherein the transformation model has been trained using a multiplicity of first training data of the element of the photolithography process (pars 0057-0058) used for training purposes and second training data corresponding to the first training data (computer 1028 analyze electrical signals, calculates error and train a neural network, pars 0072-0073, 0029, 0060) and the second training data are associated with the second measuring apparatus (pars 0029, 0072-0073).  
As per Claims 2 and 9, Izikson teaches an apparatus and a method for transforming first data of an element of a photolithography process recorded by use of a first measuring apparatus (Fig 10, optical assembly 1026 “first measuring apparatus” captures images of target 1022 “first data”, pars 0068, 0070) into second, non-measured data, in which the second, non-measured data simulate measurement data of a measurement of the element with a second measuring apparatus (Fig 10, camera 1052 transforms the recorded image into electrical signals “second non-measured data” considered “simulation of measurement data”, pars 0072-0073); wherein the second measuring apparatus comprises at least one element from the group: a scanning particle microscope and/or an optical measuring tool (camera 1052/CCD, par 0072), 
wherein the apparatus comprises a computer system (Fig 10, computer 1028) comprising a transformation model (Fig 8, neural network 832, par 0067), in which the transformation model has been trained using a multiplicity of first training data of the element of the photolithography process used for training purposes and second training data corresponding to the first training data, the multiplicity of the first training data of the element of the photolithography process are recorded by use of the first measuring apparatus (computer 1028 analyze electrical signals, calculates error and train a neural network, pars 0072-0073, 0029, 0060), and the second training data are linked to the second measuring apparatus (pars 0029, 0072-0073), 
wherein the apparatus is configured use the transformation model to transform the first data of the element of the photolithography process into the second, non-measured data (Fig 10, optical assembly 1026 “first measuring apparatus” captures images of target 1022 “first data”, pars 0068, 0070). 
As per Claim 3, Izikson teaches the apparatus of claim 2, wherein the second training data that are associated with the second measuring apparatus comprise data measured by the second measuring apparatus (par 0073 last 4 lines) and/or comprise corresponding simulation data instead of second data measured by the second measuring apparatus.  
As per Claim 4, Izikson teaches the apparatus of claim 2, wherein the first measuring apparatus comprises at least one element from the group: a scanning particle microscope, a scanning probe microscope, and an interferometer, and/or wherein the optical measuring tool comprises an AIMSTM tool, a WLCD tool and/or a PROVE* tool (pars 0015, 0080).  
As per Claim 5, Izikson teaches the apparatus of claim 2, wherein the first data comprise: a. first measurement data of a region of the element of the photolithography process, which has at least one defect (pars 0032-0033, 0044); and/or b. first measurement data of a repaired region of the element of the photolithography process.  
As per Claim 6, Izikson teaches the apparatus of claim 2, wherein the second data comprise an image with a two-dimensional pixel representation (par 0038).  
As per Claim 7, Izikson teaches the apparatus of claim 2, wherein the second data comprise an aerial image and/or an aerial image focus stack (Figs 2-5 represents aerial images, pars 0033-0034).  
As per Claim 8, Izikson teaches the apparatus of claim 2, wherein the first data comprise a first measurement data that were recorded with different parameter settings of the first measuring apparatus (Fig 1 shows 106, 108, and 110 are different parameter settings, pars 0028-0029).  
As per Claim 10, Izikson teaches the apparatus of claim 9, wherein
transforming the first data comprises: transforming the measurement data, which were recorded with different parameter settings of the first measuring apparatus (Fig 1 shows 106, 108, and 110 are different parameter settings, pars 0028-0029) into an aerial image focus stack (pars 0032, 0038, 0070-0073). 
As per Claim 20, Izikson teaches the apparatus of claim 2, wherein the transformation model comprises a machine learning model (pars 0057-0058, 0060).    
As per Claim 23, Izikson teaches an apparatus comprising: 
at least one of a scanning particle microscope (SEM, par 0068) or scanning probe microscope configured to generate first measurement data representing measurements of an element of a photolithography process (optical assembly 1026 captures images of “overlay target” 1022 “first data”, pars 0070-0072); and 
a computer system (Fig 10, 1028) comprising a transformation model (neural network 832, par 0067) configured to transform the first training measurement data into second, non-measured data, in which the second, non-measured data simulate measurement data of measurements of the element of the photolithography process using an optical measuring tool (Fig 10, camera 1052 transforms the recorded image into electrical signals “second non-measured data” considered “simulation of measurement data”, pars 0072-0073); wherein the transformation model has been trained using a multiplicity of previously recorded first training measurement data of one or more elements of the photolithography process (pars 0057-0058) used for training purposes and previously recorded second training measurement data corresponding to the previously recorded first measurement data (pars 0029, 0072-0073), and the previously recorded second training measurement data represent measurements of the one or more elements of the photolithography process using the optical measuring tool (computer 1028 analyze electrical signals, calculates error and train a neural network, pars 0072-0073, 0029, 0060).  
As per Claim 24, Izikson teaches the apparatus of claim 23, comprising a photolithography processing tool (Fig 10 optical assembly 1026), in which the at least one of a scanning particle microscope or scanning probe microscope is part of the photolithography processing tool (SEM, par 0070); wherein the scanning particle microscope is configured to generate a particle beam (pars 0071-0072); wherein the scanning probe microscope comprises a probe (CPM, par 0080); wherein the photolithography processing tool is configured to use the particle beam of the scanning particle microscope or the probe of the scanning probe microscope to process at least one of a mask, a template, or a wafer (Figs 1, pars 0028-0029, 0070-0074); wherein the photolithography processing tool is further configured to use the particle beam or the probe to generate the first measurement data (Fig 10, par 0068, 0080).  
As per Claim 25, Izikson teaches the apparatus of claim 24 in which the optical measuring tool is configured to generate an aerial image of a region on the mask, the template, or the wafer (Figs 2-5 represents aerial images, pars 0032, 0070-0072), and the second, non- measured data represents a simulated aerial image of the region on the mask, the template, or the wafer (nominal symmetrical considered “simulate symmetrical”, pars 0044-0048). 
Claim Rejections - 35 USC § 103
12. 	 The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


13.	Claim 19 is rejected under AIA  35 U.S.C. 103 as being obvious over Izikson in view of Budach et al, hereinafter Budach (2014/0165236 – of record). 
As per Claim 19, Izikson teaches the apparatus of claim 2, wherein at least one of the first or second measuring apparatus comprises a scanning electron microscope (pars 0017, 0029, 0068), Izikson does not teach which is embodied to scan the element of the photolithography process and which is further embodied to repair a defect of the element of the photolithography process. Budach teaches which is embodied to scan the element of the photolithography process and which is further embodied to repair a defect of the element of the photolithography process (the defect can be repaired, pars 0094, 0117). It would have obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Izikson to implement repairing the defect using SEM as taught by Budach that would enhance the system of Izikson to exactly guide the SEM electron beam during defect correction (Budach, par 0117). 
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2865      

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863